Citation Nr: 0803568	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06 06-303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of healed compression fracture, L4, with 
degenerative disc disease, currently rated at 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision rendered by the 
Oakland, California Regional Office (RO) of the Department of 
Veteran Affairs (VA), which confirmed and continued service 
connection for healed compression fracture, L4, at a rating 
of 50 percent disabling, effective April 9, 2001.  


FINDING OF FACT

Lumbar degenerative disc disease with compression fracture is 
manifest by no more than severe limitation on motion with 
fracture.


CONCLUSION OF LAW

Healed compression fracture, L4, with degenerative disc 
disease is no more than 50 percent disabling.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in February 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish an 
increased disability rating, it did not provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Factual Background

In November 2004, the veteran filed a claim for an increased 
rating for his service connected healed compression fracture, 
L4, with degenerative disc disease disability.  

In a November 2000 examination, the veteran was shown to have 
limited range of motion, extension at 5 degrees out of 25 and 
forward flexion at about 40 degrees out of 120.  The veteran 
had the ability to stand on his heels and toes, but squatting 
caused him pain in the low back.  

In a December 2000 MRI of the spine, it was noted that the 
veteran had multi-level degenerative disc disease in the 
lower lumbar spine which resulted in only mild bilateral 
neural foraminal narrowing at L4-5 and moderate neural 
foraminal narrowing at L5-S1 on the left.  It was further 
noted that alignment of the lumbar spine was abnormally 
straightened.  

The veteran was afforded a VA compensation and pension 
examination for the spine in March 2002.  During this 
examination, the veteran reported that his injury prevented 
him from participating in several recreational activities.  
The veteran further reported that he suffered low back flares 
yearly which usually lasted one week and were incapacitating.  
He also reported that his pain increased over the years.  

The physical examination showed no gross abnormalities 
appreciated.  It was noted that the veteran flexed to 75 
degrees, hyperextend 15 degrees, and laterally flexed to the 
right 20 degrees and to the left 20 degrees.  The veteran 
rotated 30 degrees bilaterally with pain and had positive 
straight leg raising (SLR) right at 5 degrees and left at 10 
degrees.  The radiology report showed a slight decrease in 
the anterior height of the L4 vertebral body.  No 
degenerative changes were seen.  The veteran was diagnosed 
with lumbar spine degenerative disease.  

In an outpatient visit in December 2004, the veteran 
complained of back pain and noted that the pain prevented him 
from doing "simple tasks."  The veteran was examined and it 
was noted that his spine was straight.  It was also noted 
that range of motion was limited for extension, flexion, and 
rotation to about 40 percent of normal.  The veteran was able 
to stand on his heels and toes.  The assessment showed lumbar 
disk disease with exacerbation.  It was commented that it was 
doubtful that the veteran would be able to work at any job 
given his chronic pain.  

The veteran was afforded another VA compensation and pension 
examination for the spine in March 2005.  During this 
examination, the veteran complained of pain at a rate of 8 to 
9 out of 10.  The veteran reported weakness, stiffness, 
spasm, tenderness, fatigue, and lack of endurance.  He also 
reported flares which required bedrest.  The veteran reported 
that on four occasions he was incapacitated and required 
three to four days of bed rest.  The veteran works for the 
road department and reported missing work on average three to 
four times a year.  

Examination of the thoracic and lumbar spine showed normal 
lordosis and tenderness to palpation over L3, 4 and 5.  
Paravertebral spasm was noted.  There was no atrophy of the 
lower extremities and deep tendon reflexes were 2+ and lower 
extremity muscle strength equaled 5/5.  The veteran's gait 
was normal.  The veteran flexed to 45 degrees with pain, 
hyperextend 10 degrees, and laterally flexed to the right 20 
degrees and to the left 20 degrees with pain.  The veteran 
rotated 30 degrees bilaterally with pain and had positive SLR 
at 20 degrees with pain bilaterally.  The Deluca factors 
equaled 60 percent, positive for pain, followed by 
fatigability and lack of endurance.  The radiology report 
showed early degenerative changes.  However, no acute 
fractures or subluxations were identified and the soft tissue 
appeared normal.  Chronic compression deformity in L4 with no 
evidence for acute process was noted.  

In a June 2005 addendum to the veteran's March 2005 exam, it 
was noted that the Deluca factors were positive for pain, 
followed by fatigability and lack of endurance, and no 
coordination.  Estimated range of motion with flares: flexion 
to 20 degrees, hyperextension 5 degrees, lateral flexion to 
the right 10 degrees and left 10 degrees, and rotation to 15 
degrees bilaterally.  

        Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. §§ 3.102, 4.3 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).
Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Under Diagnostic Code 5243, intervertebral disc syndrome is 
rated either under the General Rating Formula for diseases 
and Injuries of the Spine or under the Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under §4.25.  

Under the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, if there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra. at 54.  

        Analysis

In the present claim, the veteran seeks a disability rating 
in excess of 50 percent disabling for healed compression 
fracture, L4, with degenerative disc disease.  As will be 
explained below, the Board finds that a higher evaluation for 
this disability is not warranted.  

With respect to a higher evaluation for intervertebral disc 
disease based on incapacitating episodes, the Board finds 
that the evidence does not support a higher rating.  Under 
the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 60 percent evaluation is warranted 
if there is evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In March 2002, the veteran reported that he had yearly low 
back flares which usually lasted one week and were 
incapacitating.  In March 2005, the veteran reported that on 
four occasions he was incapacitated and required three to 
four days of bed rest.  

In the veteran's most recent examination, he reported that he 
has been incapacitated on four occasions for about three to 
four days.  To warrant a higher evaluation he must show that 
he has suffered incapacitating episodes having a duration of 
at least 6 weeks during the past 12 months.  The veteran has 
not reported incapacitating episodes having a duration of at 
least 6 weeks during the past 12 months.  Moreover, to 
constitute as an incapacitating episode bed rest prescribed 
by a physician and treatment by a physician is required.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Although the veteran 
reported that he has been incapacitated on four occassions, 
the medical records do not show that bed rest was prescribed 
by any health care providers.  Because the evidence does not 
show that bed rest has been prescribed by any health care 
providers for at least 6 weeks during the past 12 months, an 
evaluation in excess of 50 percent is not warranted at any 
time during the pendency of this claim.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The Board also finds that a higher evaluation under the 
general rating criteria is not warranted.  To warrant a 
higher evaluation the veteran must show an unfavorable 
ankylosis of the entire spine.  The March 2002 compensation 
and pension examination results showed that the veteran 
flexed to 75 degrees, hyperextend 15 degrees, and laterally 
flexed to the right 20 degrees and to the left 20 degrees.  
The veteran rotated 30 degrees bilaterally with pain and had 
positive straight leg raising (SLR) right at 5 degrees and 
left at 10 degrees.  The radiology report showed a slight 
decrease in the anterior height of the L4 vertebral body.  In 
the veteran's March 2005 compensation and pension 
examination, the veteran flexed to 45 degrees with pain, 
hyperextend 10 degrees, and laterally flexed to the right 20 
degrees and to the left 20 degrees with pain.  The veteran 
rotated 30 degrees bilaterally with pain and had positive SLR 
at 20 degrees with pain bilaterally.  The radiology report 
showed early degenerative changes.  However, no acute 
fractures or subluxations were identified and the soft tissue 
appeared normal.  Chronic compression deformity in L4 with no 
evidence for acute process was noted.  The evidence does not 
show an unfavorable ankylosis of the entire spine, and 
therefore, an evaluation in excess of 50 percent is not 
warranted at any time during the pendency of this claim.  See 
Hart, supra.  

The Board acknowledges that the veteran reports weakness, 
stiffness, spasm, tenderness, fatigue, lack of endurance.  He 
has also reported that he has been incapacitated four times 
for about three to four days.  However, the 50 percent rating 
currently assigned already contemplates the functional 
equivalent of severe limitation on motion with vertebral body 
deformity.  See Diagnostic Codes 5292 and 5285.  In this 
case, the Board finds that a higher evaluation based on 
functional loss is not supported by the evidence of record.  
See Deluca, supra.  

The Board has also considered whether separate evaluations 
are warranted for neurologic deficit.  However, other than 
positive straight leg raising and Lasegue, there is no 
significant evidence of neurologic impairment to include 
decrease in sensation, increase in sensation or decrease in 
strength in the lower extremities.  Rather, the 2005 VA 
examination disclosed no atrophy in the lower extremities, 2+ 
deep tendon reflexes and 5/5 strength.  As such, separate 
evaluations are not warranted.  

The Board has also considered the December 2004 statement 
that it was doubtful that the veteran would be able to work 
at any job.  Since the veteran remains employed, that opinion 
is of little probative value.  We conclude that he does not 
have marked interference with employment and that he has not 
required frequent periods of hospitalization.  As such, 
referral for an extra-schedular evaluation is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath, 1 Vet. App. 589.  In this case, the 
Board finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.



ORDER

An evaluation higher than 50 percent disabling for healed 
compression fracture, L4, with degenerative disc disease is 
denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


